       Case 19-03431 Document 49 Filed in TXSB on 01/21/21 Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                                            ENTERED
                                                                                         01/21/2021
IN RE:                          §
UPLIFT RX, LLC, et al, Debtors. §                    CASE NO: 17-32186
                                §
                                §                    CHAPTER 11
                                §
MARK SHAPIRO, LIQUIDATING       §
TRUSTEE OF THE ALLIANCE HEALTH §
LIQUIDATING TRUST,              §
      Plaintiff,                §
                                §
VS.                             §                    ADVERSARY NO. 19-3431
                                §
WALL STREET HEALTH SERVICES,    §
      Defendant.                §

                                         ORDER


      For the reasons set out in the Memorandum Opinion issued on this date:
      1.     The Trustee is Granted leave to amend the complaint to add Dow Jones and
             PetersonRX LLC as defendants.

      2.     Wall Street, Mr. Jones, and PetersonRX LLC must file responsive pleadings within
             21 days after the filing of the Trustee’s amended complaint.



       SIGNED 01/21/2021


                                                ___________________________________
                                                              Marvin Isgur
                                                     United States Bankruptcy Judge




1/1
